Case 0:20-cv-61478-RS Document 1 Entered on FLSD Docket 07/22/2020 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

  VITAL PHARMACEUTICALS, INC., d/b/a
  BANG ENERGY,

         Plaintiff,

         v.                                               Case No. ___________________

  NORTHEAST BEVERAGE CORP.
  OF CONNECTICUT,

         Defendant.                            /


                      COMPLAINT FOR DECLARATORY JUDGMENT

        Plaintiff, Vital Pharmaceuticals, Inc., d/b/a Bang Energy (“VPX” or “Plaintiff”), states as

 follows for its Complaint against Defendant Northeast Beverage Corp. of Connecticut (“Northeast

 Beverage” or “Defendant”):

                                 NATURE OF THIS ACTION

        1.      Defendant is a sophisticated business entity engaged in the wholesale distribution

 of beverage products including, among others, certain energy drinks manufactured by VPX such

 as REDLINE® and BANG®.

        2.      Defendant entered into a contract with VPX that governed its relationship with

 VPX. Among other things, Defendant’s contract included: (1) a Florida choice of law and venue

 provision; and (2) a provision allowing VPX to terminate the existing relationship without cause

 by paying a substantial buyout based on the Defendant’s past year of sales.

        3.      VPX recently initiated the process to terminate its current relationship with

 Defendant, and stands prepared to honor and pay Defendant’s buyout. But Defendant insists that

 Rhode Island and Connecticut law applies to its relationship with VPX, that VPX cannot terminate

 it without cause, and that it is entitled to damages due to purported violations of Connecticut’s


                                                   1
Case 0:20-cv-61478-RS Document 1 Entered on FLSD Docket 07/22/2020 Page 2 of 7



 duty of good faith and fair dealing and the Rhode Island Dealership Preservation & Protection Act,

 6 R.I. Gen. Laws §§ 54.1 et seq. (the “Act”), far in excess of the contractual buyout to which it

 agreed.

           4.   Defendant’s arguments are irreconcilable with the written contract it signed, and

 VPX brings this action to hold Defendant to its obligations. VPX seeks a declaration of the parties’

 rights and obligations under Defendant’s Distributor Agreement, including declarations that: (1)

 Defendant’s Distributor Agreement is enforceable as written; (2) Florida law governs VPX’s

 relationship with Defendant; (3) VPX was and is permitted to terminate its current relationship

 with Defendant without cause; (4) Defendant is entitled to no compensation beyond the

 contractually-defined buyout; (5) Rhode Island’s Act does not apply nor does Connecticut law;

 and (6) alternatively, if the Court determines that Rhode Island or Connecticut laws do apply, that

 VPX has not violated either.

                                          THE PARTIES

           5.   VPX is a Florida corporation with its principal office located at 1600 N. Park Drive,

 Weston, FL 33326, and is therefore a citizen of Florida.

           6.   Northeast Beverage is a Connecticut corporation with its principal office located at

 32 Robinson Boulevard, Orange, Connecticut 06477, and therefore is a citizen of Connecticut.

                                 JURISDICTION AND VENUE

           7.   This is an action for declaratory judgment pursuant to the Federal Declaratory

 Judgment Act, codified at 28 U.S.C. § 2201, et seq.

           8.   This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

 1332. The parties to this action are diverse, in that VPX is a citizen of Florida and Northeast

 Beverage is a citizen of Connecticut. The amount in controversy exceeds $75,000.00, exclusive of

 interests and costs, because Defendant claims to be owed in excess of $2,157,000 as a result of


                                                  2
Case 0:20-cv-61478-RS Document 1 Entered on FLSD Docket 07/22/2020 Page 3 of 7



 VPX’s decision to terminate Defendant’s distribution of BANG® branded products and seeks

 damages under the Act, if it applies, well in excess of the jurisdictional limits.

        9.       Venue is proper in this Court because, under Defendant’s Distributor Agreement,

 Defendant contractually agreed Florida law shall govern all issues relating to the agreement and

 irrevocably agreed any legal action, suit, or proceeding arising out of or in connection with the

 Distributor Agreement, the transactions contemplated thereby, or disputes relating thereto, shall

 be brought exclusively in the State or Federal courts located in Broward County, Florida.

 Defendant expressly waived any jurisdictional objections to litigating in this Court. See Exhibit A,

 §§ 8.10 and 8.11. Venue is also proper pursuant to 28 U.S.C. § 1391.

                                      BACKGROUND FACTS

        10.      VPX is a manufacturer of fitness-focused nutritional supplements and energy

 drinks, which have been sold over time under various brands including REDLINE® and BANG®.

 Each VPX product brand is made up of a variety of energy drink products.

        11.      VPX sells its products internationally and nationwide. To do so, it has relied in part

 on independent wholesale distributors to sell and distribute its products to retail resellers.

        12.      On May 30, 2019, VPX and Northeast Beverage entered into a Distributor

 Agreement whereby Northeast Beverage agreed to serve as a VPX wholesale distributor in four

 Connecticut counties (the “Agreement”). A true and accurate copy of the Agreement is attached

 as Exhibit A.

        13.      Section 3.3 of the Agreement expressly allows VPX to terminate the relationship

 without cause upon payment of a contractually-defined buyout that is based on the Defendant’s

 sales of VPX products within the preceding 12 months:

        Manufacturer may terminate this Agreement without cause at any time, in its sole
        discretion, by buying out Distributor’s rights. The fair compensation to be paid to
        Distributor in the event Manufacturer opts to exercise its buyout right hereunder


                                                   3
Case 0:20-cv-61478-RS Document 1 Entered on FLSD Docket 07/22/2020 Page 4 of 7



        shall be the product of multiplying: (a) the number of standard unit cases of
        Manufacturer’s Products sold by Distributor in the 12-month period immediately
        preceding notice of Manufacturer’s exercise of its buyout right hereunder if the
        Agreement has been in effect for a full 12 months or the number of cases that the
        Distributor has resold during the time that the Agreement has been in effect if the
        Agreement has been in effect for less than 12 months, whichever is shorter; and (b)
        $4.00 per 12-count case of BANG® sold, $8.00 per 23-count case of BANG® sold,
        and $6.00 per case of Redline® sold. This buyout sum shall be paid to Distributor
        within two (2) months after Manufacturer sends written notice that it is exercising
        its buyout right hereunder. Within 30 days after Manufacturer sends the notice of
        buyout, Distributor shall provide to Manufacturer a detailed accounting of its
        resales, along with proof of the resales in the form of monthly depletion reports.
        Failure to timely provide Manufacturer with a detailed accounting, along with
        sufficient proof of resales will cause Distributor to delay the buyout. If Distributor
        provides a sufficient accounting and proof of resales, upon Manufacturers sending
        of payment of the substantiated price, this Agreement shall be deemed canceled.
        Time is of the essence.

 Exhibit A, § 3.3.

        14.     In May 2020, VPX initiated the process to terminate its existing relationship with

 Defendant without cause. VPX stands ready to honor its own contractual obligations by paying

 the contractually-defined buyout.

        15.     Defendant, however, has taken a position that is completely irreconcilable with the

 Agreement it signed. Specifically, Defendant argues Connecticut and Rhode Island law apply and

 that VPX cannot terminate the Agreement without cause. As a result of this flawed conclusion,

 Defendant claims to be entitled to damages that far exceed the buyout provision contained in the

 Agreement.

        16.     Defendant is a sophisticated business entity that distributes multiple brands of

 beverages beyond the BANG® and REDLINE® products, with decades of beverage distribution

 experience, operating across Connecticut and Rhode Island. Defendant knew and understood the

 contents of the Agreement it signed. It must be held to the terms of those contracts.




                                                  4
Case 0:20-cv-61478-RS Document 1 Entered on FLSD Docket 07/22/2020 Page 5 of 7



                         COUNT ONE: DECLARATORY JUDGMENT

         17.     Plaintiff re-alleges and incorporates herein by reference the allegations contained

 in paragraphs 1 through 16 above.

         18.     An actual controversy exists as to whether: (a) Defendant’s Agreement is

 enforceable according to its terms; (b) Florida, Connecticut, and/or Rhode Island law applies to

 the Agreement or distributor relationship; (c) the Agreement permits VPX to terminate Defendant

 without cause by paying the contractually-defined buyout; and (d) VPX provided reasonable notice

 and has terminated the Agreement effective June 17, 2020.

         19.     VPX desires a judicial determination of its right to terminate its relationship with

 Defendant.

         20.     A judicial declaration is necessary and appropriate at this time under the

 circumstances in order that VPX may ascertain and understand its rights and obligations, as well

 as the rights of Defendant with respect to the Agreement.

         21.     A judicial determination at this time will lessen the financial and other burdens

 incurred by VPX and will correct Defendant’s flawed and disingenuous contentions about the

 parties’ rights and duties.

         22.     Pursuant to 28 U.S.C. § 2201, this Court is authorized to adjudicate and decide the

 parties’ respective rights and obligations and to determine, under Florida law, that VPX is

 permitted to terminate its relationship with Defendant without cause, that VPX owes no

 compensation to Defendant beyond the contractually-defined buyout, and that Connecticut and

 Rhode Island law—including the Act—are inapplicable.

                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, Vital Pharmaceuticals, Inc., d/b/a Bang Energy, respectfully

 requests judgment and relief against Defendant, as follows:


                                                  5
Case 0:20-cv-61478-RS Document 1 Entered on FLSD Docket 07/22/2020 Page 6 of 7



       A.      A declaration by this Court finding:

                  i.   The Defendant’s Distributor Agreement is enforceable as written and

                       governs the relationship between VPX and Defendant;

                 ii.   Florida law governs Defendant’s Distributor Agreement and the

                       Defendant’s relationship with VPX;

                iii.   Connecticut law is not applicable to Defendant’s Distributor Agreement or

                       to Defendant’s relationship with VPX;

                iv.    Rhode Island law is not applicable to Defendant’s Distributor Agreement or

                       to Defendant’s relationship with VPX and Defendant is not entitled to the

                       protections or remedies of the Rhode Island Dealership Preservation &

                       Protection Act, 6 R.I. Gen. Laws §§ 54.1 et seq.;

                 v.    VPX is contractually permitted to terminate its relationship with Defendant

                       without cause and did so on reasonable notice effective June 17, 2020; and

                vi.    Defendant is not entitled to any compensation from VPX for the termination

                       without cause beyond the contractually-defined buyout as set forth in their

                       Distributor Agreement.

       B.      A final judgment awarding Plaintiff, Vital Pharmaceuticals, Inc., d/b/a VPX Sports,

 such other and further relief as the Court deems necessary and just and consistent with the parties’

 contracts.




                                                 6
Case 0:20-cv-61478-RS Document 1 Entered on FLSD Docket 07/22/2020 Page 7 of 7



 Dated: July 22, 2020

                                          /s/Zachary S. Foster
                                          Zachary S. Foster
                                          Florida Bar No. 111980
                                          QUARLES & BRADY LLP
                                          101 E. Kennedy Blvd.,
                                          Suite 3400
                                          Tampa, Florida 33602
                                          Telephone: (813) 387-0300
                                          Fax: (813) 387-1800
                                          Zachary.Foster@quarles.com

                                          and

                                          Francis Massabki
                                          Florida Bar No. 687901
                                          Vital Pharmaceuticals, Inc.
                                          1600 North Park Drive
                                          Weston, FL 33326
                                          Telephone: (954) 641-0570
                                          Fax: (954) 389-6254
                                          frank.massabki@vpxsports.com

                                          Attorneys for Plaintiff
                                          Vital Pharmaceuticals, Inc.




                                      7
